Exhibit 10.1

[g87001keimage002.gif]

National Equipment Services, Inc.
8770 West Bryn Mawr, 4th Floor,
Chicago, IL 60631
Ph: 773.695.3999  Fax: 773.714.0538
www.nesrentals.com




 

May 25, 2004

 

Mr. Andrew P. Studdert

2844 Blackhawk Road

Wilmette, IL 60091

 

Dear Andy:

 

This letter will conform the discussions we have had, and the agreement we have
reached concerning the terms of your employment as President and Chief Executive
Officer of National Equipment Services, Inc.  Your signature to this letter
acknowledges acceptance and agreement to the provisions and terms outlined
herein.

 

•                       As we discussed, the position of President and CEO will
report to the Board of Directors of NES.  You will be elected a Director of NES
upon your appointment as CEO.

 

•                       The annual salary for the position will be $400,000. 
Your salary for the remainder of 2004 will be paid at that annual rate.  We have
agreed that your official start date will be June 1, 2004.

 

•                       Your annual incentive cash bonus will be 87.5% of your
salary.  In 2004 the bonus will be based upon a potential award of $210,000. 
The performance criteria for 75% of this amount will be based upon achievement
of established goals, and the remaining 25% will be paid at the discretion of
the Board.  In subsequent years, the incentive bonus will be based upon a
similar establishment and weighting of objectives and goals.

 

•                       The Board has granted you an option effective June 1,
2004 to purchase 500,000 shares of NES stock at $10 per share.  Twenty five
percent of the options will vest in each of your first two years of employment,
vesting on a quarterly basis.  The remaining 50% will cliff vest annually in
equal installments in years 3-5.  In the event of change of ownership or
control, all outstanding options will vest immediately.

 

•                       As an employee of NES, you will receive five weeks of
vacation annually.  For the balance of 2004, you will be entitled to three weeks
of vacation.  Vacation usage and accrual will follow typical employee benefit
procedures.

 

•                       You will be covered and entitled to participate in all
NES employee benefit plans.  Eligibility will be governed by individual plan
provisions.  For your information, the medical/dental program requires
completion of a 60 day waiting period upon commencement of your employment
beginning June 1, 2004.

 

--------------------------------------------------------------------------------


 

•                       In the unlikely termination of your employment for any
reason other than misfeasance, malfeasance, or voluntary resignation, you will
receive one year of salary as severance and applicable benefits coverage for
that period of time.

 

Andy, I am delighted to represent the Board in welcoming you to NES.  We believe
that with your leadership and integrity the organization will be truly
successful.

 

If you are in agreement with these terms, please sign below, retaining a copy
for your files.

 

Sincerely,

 

/s/ John P. Neafsey

 

/s/ Andrew P. Studdert

John P. Neafsey
Chairman, NES Board of Directors

 

Andrew P. Studdert

 

 

 

 

Date:

5/26/04

 

--------------------------------------------------------------------------------


 

[g87001keimage004.jpg]

NES Rentals Holdings, Inc.

8770 W. Bryn Mawr, 4th Floor

Chicago, IL 60631

PH: (773)695-3999

FX: (773) 714-0538

 

 

August 11, 2004

 

Mr. Andrew P. Studdert

2844 Blackhawk Road

Wilmette, Illinois  60091

 

Dear Andy:

 

This letter will confirm the changes to the terms of your employment as
President and Chief Executive Officer of NES Rentals Holdings, Inc. as
originally reflected in your letter of May 25, 2004.  Your signature to this
letter acknowledges acceptance and agreement to the provisions and terms
outlined herein.  The fourth bullet point of the first letter is hereby amended
by replacing the existing provision in its entirety with the following
paragraph:

 

•                  The Board has granted you an option effective August 11, 2004
to purchase 500,000 shares of NES stock at $7.80 per share.  Twenty percent of
the options will vest immediately, and twenty percent shall vest at the end of
each of the next four succeeding years of employment, vesting on an annual
basis.  In the event of a change of ownership or control, all outstanding
options will vest immediately.

 

If you are in agreement with these terms, please sign below, retaining a copy
for your files.

 

Sincerely,

 

 

/s/ John P. Neafsey

 

/s/ Andrew P. Studdert

 

John P. Neafsey

Andrew P. Studdert

Chairman, NES Board of Directors

 

 

 

 

 

 

Date:

   August 11, 2004

 

 

 

 

 

 

--------------------------------------------------------------------------------